Case: 16-16814   Date Filed: 06/29/2018   Page: 1 of 18


                                                                    [PUBLISH]




           IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 16-16814
                      ________________________

                 D.C. Docket No. 1:16-cv-20027-MGC



FLOR ANDREA RODRIGUEZ ASALDE, JOHN CONDE,
JAVIER ANTONIO CABRERA SAVINOVICH, and all others
similarly situated under 29 U.S.C. § 216(b),

                                                     Plaintiffs - Appellants,

versus

FIRST CLASS PARKING SYSTEMS LLC, a.k.a. 1ST CLASS
VALET SERVICE, SEBASTIAN LOPEZ, JORGE ZULUAGA,

                                                     Defendants - Appellees.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                             (June 29, 2018)
               Case: 16-16814      Date Filed: 06/29/2018     Page: 2 of 18


Before JORDAN and JILL PRYOR, Circuit Judges, and DUFFEY, * District Judge.

JORDAN, Circuit Judge:

       Flor Andrea Rodriguez Asalde worked as a valet for First Class Parking

Systems LLC. She and others who also worked as valets brought claims in a

putative collective action under the minimum-wage and overtime provisions of the

Fair Labor Standards Act against FCPS and related parties (whom we refer to

collectively as FCPS). The district court granted summary judgment in favor of

FCPS, but did so based on a misreading of the term “materials” in 29 U.S.C.

§ 203(s)(1)(A)(i). We therefore reverse and remand.

                                             I

       The FLSA enumerates the employment situations that are covered by its

provisions.    See 29 U.S.C. §  203(s).          The plaintiffs here asserted that their

employment was covered by the “materials” prong of the “handling clause” under

the “enterprise coverage” provision in the Act. See Polycarpe v. E&S Landscaping

Serv., Inc., 616 F.3d 1217, 1220–21 (11th Cir. 2010).                 Cf. Thorne v. All

Restoration Servs., Inc., 448 F.3d 1264, 1266 (11th Cir. 2006) (addressing

“individual coverage” rather than “enterprise coverage”). The “handling clause”

provides that an entity is subject to “enterprise coverage” under the FLSA if it “has


*
 Honorable William S. Duffey, Jr., United States District Judge for the Northern District of
Georgia, sitting by designation.



                                             2
              Case: 16-16814     Date Filed: 06/29/2018    Page: 3 of 18


employees handling, selling, or otherwise working on goods or materials that have

been moved in or produced for [interstate or international] commerce by any

person.” 29 U.S.C. § 203(s)(1)(A)(i). See also § 203(b) (defining “commerce”).

      FCPS moved for summary judgment on several grounds, including that the

plaintiffs could not provide evidence that any employees handled any qualifying

“goods or materials.” The district court agreed and granted summary judgment on

this basis alone. The court concluded that the plaintiffs’ activity of parking cars

did not meet the handling clause’s “goods or materials” requirement. It also ruled

that the fact that the plaintiffs “handled walkie-talkies, pens, uniforms, valet tickets

and other items that originated out of state” was irrelevant to the analysis because

“[FCPS] was the ultimate consumer of those goods.” Rodriguez Asalde v. First

Class Parking Sys. LLC, No. 16-cv-20027, 2016 WL 5464599, at *3 n.4 (S.D. Fla.

Sept. 29, 2016).

                                          II

      We review the district court’s summary judgment order de novo, and view

the evidence (and inferences) in the light most favorable to the plaintiffs, who were

the non-moving parties. See Howlett v. Birkdale Shipping Co., S.A., 512 U.S. 92,

94 (1994); Allen v. Bd. of Pub. Educ., 495 F.3d 1306, 1310 (11th Cir. 2007).

Based on the record before us, we hold that the evidence the plaintiffs presented




                                           3
                Case: 16-16814       Date Filed: 06/29/2018       Page: 4 of 18


sufficed to allow a jury to conclude that uniforms used by FCPS’ employees were

“materials” within the meaning of § 203(s)(1)(A)(i).

                                               A

       “Goods” and “materials” are distinct (i.e., not overlapping) categories; an

object may be a “good” in certain contexts and a “material” in others.                       See

Polycarpe, 616 F.3d at 1222, 1226. The term “goods” is defined broadly in the

Act. See id. at 1222 (quoting 29 U.S.C. § 203(i)). The term “materials” is not

defined at all. See Rodriguez v. Gold Star, Inc., 858 F.3d 1368, 1370 (11th Cir.

2017) (decided after the district court’s ruling in this case); Polycarpe, 616 F.3d at

1222. 1

       In Polycarpe, we concluded that “materials” are “tools or other articles

necessary for doing or making something.” 616 F.3d at 1224. We further held that

“where a business provides a service using an item as part of its ‘commercial

operations,’ Congress intended for those kinds of items to be viewed as

‘materials.’” Id. at 1225. Then, we settled on a test:

       First, whether an item counts as “materials” depends on whether the
       item is serving as a material in context. . . . [T]o count as “materials,”



1
  “Goods” (unlike “materials”) are subject to an “ultimate consumer exception,” under which, if
employees “handl[e],” etc., “goods after their delivery into the actual physical possession of the
ultimate consumer thereof other than a producer, manufacturer, or processor thereof,” then such
“handl[ing],” etc., will not serve as a predicate for “enterprise coverage.” Polycarpe, 616 F.3d
at 1222–24. See also Rodriguez, 858 F.3d at 1370.



                                                4
              Case: 16-16814     Date Filed: 06/29/2018   Page: 5 of 18


      an item must [be a] tool[ ] or other article[ ] necessary for doing or
      making something. . . .

      Second, for an item to count as “materials” it must have a significant
      connection with the employer’s commercial activity; the business may
      not just somehow internally and incidentally consume the item.

Id. at 1226. We also provided multiple examples of what we meant by this test.

      First, following the lead of the Senate Report for certain 1974 amendments

to the FLSA, we discussed laundry soap. See id. at 1224–25. We noted that if a

laundromat uses soap to clean clothes handed over by a customer, then it uses the

soap as a “material” (a tool or other article necessary for doing or making

something) to clean the customer’s clothes. See id. at 1225.

      Second, we looked to a Department of Labor letter. That letter opined that

coffee served by a fast-food retailer, as well as the cleaning supplies and

equipment that it used, were “materials” for the purpose of this test. See id.

      Third, we considered the example of china plates. See id. at 1226. We

noted that “[d]epending on how they are used, china dinner plates . . . could count

as either ‘goods’ or ‘materials.’ Where a catering business uses the china plates at

a client’s banquet, the plates count as part of the ‘materials’ necessary for serving a

catered meal.” Id. But where “an accounting firm . . . uses the same china plates

as objects of decoration mounted on its lobby wall, the china plates cannot count as

‘materials’ because the plates have no significant connection to the business[’]

accounting work.” Id. Instead, “[t]he china plates in this example seem likely to

                                          5
             Case: 16-16814     Date Filed: 06/29/2018   Page: 6 of 18


count as ‘goods’ that are subject to the ultimate-consumer exception because the

accounting firm is the items’ ultimate consumer.” Id. at 1226 n.9.

      Applying this test, and considering the examples we provided, we held in

Polycarpe that the district court on remand would have to determine whether the

following items could be found to be “materials”: (1) “shutters containing blades

that were evidenced to have been made in Col[o]mbia,” sold by the employer and

installed by its employees, id. at 1227; (2) “burglar alarms with wires, key pads,

and other components manufactured out of state,” sold by the employer and

installed by its employees, id.; (3) “paint, tape, and coarse drywall screws” with

which employees made “home repairs” for customers, id.; and (4) “lawn mowers,

edger blades, trucks, pencils, and gasoline” with which employees performed

“landscaping tasks” for customers, id. at 1228.

      Our recent decision in Rodriguez, 858 F.3d at 1368, is also informative on

this front. In that case, as here, employees of a valet parking company sued under

the FLSA. They claimed that the cars they parked were “materials.” We held that

they were not.

      In so holding, we further elaborated on the definition of “materials.” We

favorably cited the decision of the district court on remand in Polycarpe, which

had held that “trucks used by the employees in a landscaping business were

‘materials.’” Id. at 1370–71. We did the same with another district court decision



                                         6
             Case: 16-16814     Date Filed: 06/29/2018   Page: 7 of 18


holding that “the flashlight, uniform, and cellphone used by an employee of a

property rental business were ‘materials.’” Id.

      Ultimately, we reasoned that cars parked by valets are not “materials”

because they are an item on which a service is performed rather than the means of

performing the service. See id. at 1371. See also Polycarpe, 616 F.3d at 1226 (a

material is a “tool[ ] or other article[ ] necessary for doing or making something”).

Returning to our “example of a commercial laundry, with the soap employed to

wash the clothing constituting the ‘materials,’” we reasoned that

      [t]he cars that Rodriguez parks are more akin to the clothing than the
      soap in this example. Like the dirty clothing brought to the
      commercial laundry to be washed, the cars are handed to the valet
      parkers to be parked. In both cases, the employees perform a service
      for the customer with respect to the items left in their care. The
      employees do something to the cars here, like the employees of the
      commercial laundry do something to the clothes. In both cases, the
      customers’ goods are returned to the customer after the service is
      performed on them. Neither the cars here nor the clothes in the
      laundry are tools necessary to do a job; rather, they are the “goods”
      which are serviced by the employees using tools (like soap in the
      commercial laundry).

Rodriguez, 858 F.3d at 1371.

                                         B

      In this case, the district court held that the plaintiffs could not establish

“handling clause” coverage because (1) as we later confirmed in Rodriguez,

vehicles parked by valets are “goods” subject to the “ultimate consumer”

exception, and not “materials,” and (2) the walkie-talkies, pens, uniforms, valet

                                         7
              Case: 16-16814     Date Filed: 06/29/2018   Page: 8 of 18


tickets, etc. that employees of FCPS used are “goods” and also subject to the

ultimate-consumer exception. See Rodriguez Asalde, 2016 WL 5464599, at *3 n.4.

Given our decision in Rodriguez, the district court’s ruling with respect to the

vehicles was correct. We therefore turn to the items used by the plaintiffs as valets

for FCPS.

      The plaintiffs argue that the walkie-talkies, pens, uniforms, valet tickets, etc.

that they used in their jobs were “materials.” FCPS disagrees, defending the

district court’s conclusion. Based on the record before us, and our reading of the

relevant statutory provisions and precedent, we hold that the plaintiffs have

established that there are triable issues sufficient to defeat FCPS’ motion for

summary judgment. For the present, it is enough for us to analyze and rest our

decision on the uniforms that the plaintiffs aver that they had to wear as valets.

      Applying the Polycarpe test, which focuses on context, first we address

whether the uniforms were “tools or other articles necessary for doing or making

something.” 616 F.3d at 1226. On this record, we think this presents an issue of

fact for the jury. See, e.g., Watkins v. City of Montgomery, 775 F.3d 1280, 1288

(11th Cir. 2014) (“We acknowledge that the question of whether pay deductions

for exempt employees are permissible under the FLSA can present a question of

law that falls outside the province of the jury. But that is not necessarily the case,

and it was not the situation here.”); Rodriguez v. Farm Stores Grocery, Inc., 518



                                          8
             Case: 16-16814     Date Filed: 06/29/2018   Page: 9 of 18
F.3d 1259, 1263–64 (11th Cir. 2008) (whether managers of chain of drive-through

grocery stores fell within the FLSA’s executive exemption was a matter for the

jury). FCPS relies on a naked assertion that uniforms “are not necessary to park

cars.” See Appellees’ Br. at 8. In one sense, FCPS is of course correct; valets can

park cars without being attired in uniforms. But in another, more important sense,

FCPS is mistaken because physical necessity is not the baseline for determining

whether an item used for work is, in the words of Polycarpe, “necessary for doing

. . . something,” and hence a “material” under the FLSA. 616 F.3d at 1226.

      As we noted in Polycarpe, an item may qualify as a “material” as long as “a

business provides a service using [the] item as part of its commercial operations.”
616 F.3d at 1225 (emphasis added). The first prong of the test, then, encompasses

a wide range of items that employees use in their work even if some possibility

exists that the employees could perform their jobs without the items. This reading

of the first prong of the Polycarpe test is consistent not only with common sense,

but also with the primary example of “materials” set out in that case: china plates

used by a catering company to cater a banquet. Even though, strictly speaking, it is

not impossible to cater a banquet without china plates, the plates nonetheless count

as “materials” in the hands of the caterer because the caterer uses them to provide a

service—feeding customers.




                                         9
             Case: 16-16814    Date Filed: 06/29/2018   Page: 10 of 18


      Similarly, here, there is evidence that FCPS uses the plaintiffs’ uniforms—

which according to the plaintiffs are mandatory, see Affidavit of Cabrera

Savinovich, D.E. 44-1 at ¶ 48—to provide valet services because they offer a way

for customers to identify the valets (and to see them as professional and

trustworthy). It makes no difference that FCPS could possibly operate its valet

business without requiring its employees to wear uniforms. The bottom line is that

FCPS “us[es]” the uniforms to provide a service, which is sufficient to satisfy the

first prong of the Polycarpe test. See generally Anat Rafaeli & Michael Pratt,

Tailored Meanings: On the Meaning and Impact of Organizational Dress, 18

Acad. of Mgmt. Rev. 32, 47–48 (Jan. 1993).

      The second prong of the test that we laid out in Polycarpe requires “a

significant connection [between the item and] the employer’s commercial

activity”—i.e., that “the business [does] not just somehow internally and

incidentally consume the item.” 616 F.3d at 1226. FCPS asserts that the plaintiffs’

uniforms lack this “significant connection.” See Appellees’ Br. at 8. But it

provides no real argument on this point—it just states a conclusion and cites to one

case, Mendoza v. Detail Solutions, LLC, 911 F. Supp. 2d 433 (N.D. Tex. 2012), in

support. Assuming that the reasoning from Mendoza is incorporated into its brief,

we reject the contention advanced by FCPS.




                                        10
             Case: 16-16814     Date Filed: 06/29/2018   Page: 11 of 18


      The district court in Mendoza granted summary judgment to an employer in

an FLSA case in part on the basis that the uniforms worn by employees at a car

wash were not sufficiently connected to the employer’s commercial activity to be

“materials.” See id. at 442. It acknowledged that uniforms “may be important to

the business in identifying or advertising itself,” but concluded that they were not

“significant[ly] connect[ed] [to] the employer’s commercial activity” because they

did not advance the task of making customers’ cars cleaner. See id.

      Assuming without deciding that its analysis is sound, Mendoza is

distinguishable from the case before us. In our view, the car washers’ uniforms in

Mendoza were less connected to the employer’s commercial activity than the

valets’ uniforms in this case. A jury could find that a valet’s uniform is distinctive

because it identifies for customers the person to whom they should entrust their

vehicle. A jury could similarly find that customers’ ability to identify the valet is

essential to the valet company’s commercial activity because if customers cannot

identify the valet they may be unable or unwilling to use the valet company’s

services. A car washer’s uniform, by contrast, appears less connected to the car

wash’s commercial activity because customers can easily locate a car wash (and

see their cars being washed) even if its employees do not wear uniforms. Thus,

even though an employee’s uniform may not always be sufficient to satisfy the




                                         11
              Case: 16-16814      Date Filed: 06/29/2018   Page: 12 of 18


second prong of the Polycarpe test, we conclude that the plaintiffs’ uniforms are

sufficient to create a jury issue in this case.

       In sum, we hold that a reasonable jury could find that the plaintiffs’ FCPS

uniforms are “materials” under the FLSA.

                                            III

       To show that enterprise liability applies in a given case, an FLSA plaintiff

must also establish that the “material” at issue “ha[s] been moved in or produced

for [interstate or international] commerce by any person.”                  29 U.S.C.

§ 203(s)(1)(A)(i). The district court apparently concluded that the evidence at

summary judgment established that the plaintiffs met this requirement with respect

to the relevant items, including the uniforms. See Rodriguez Asalde, 2016 WL
5464599, at *3 n.4 (observing that the items in fact “originated out of state”).

       The plaintiffs defend the district court’s conclusion. They point out that

their uniforms have “Made in China,” “Made in Jordan,” and “Made in Colombia”

printed on their labels. FCPS disagrees, generally arguing that the location printed

on an item is irrelevant to determining where it originated. See Appellees’ Br. at

11.

       Given the case’s summary judgment posture, FCPS is wrong.              A label

reflecting an item’s place of manufacture is admissible evidence and suffices to

support a jury finding as to origin, as all courts reaching the question seem to



                                            12
             Case: 16-16814     Date Filed: 06/29/2018   Page: 13 of 18


agree. See, e.g., United States v. Brantley, 68 F.3d 1283, 1288 (11th Cir. 1995)

(“the weapon, which was seized in southern Florida, bore an imprint indicating that

it had been manufactured in Atlanta, a clear indication of interstate commerce”);

United States v. Burdulis, 753 F.3d 255, 262–64 & n.8 (1st Cir. 2014) (affirming

interstate nexus aspect of conviction solely on basis of inscription, and collecting

similar cases from other circuits).     Indeed, FCPS does not cite any contrary

authority. The labels here, we conclude, are sufficient to create a jury question on

the movement of the uniforms in international or interstate commerce.

                                         IV

      The district court correctly ruled that the vehicles parked by the plaintiffs are

“goods” subject to the ultimate consumer exception, and not “materials” under the

FLSA. Nevertheless, FCPS was not entitled to summary judgment on the

plaintiffs’ FLSA claims. Viewing the evidence in the light most favorable to the

plaintiffs, a jury could reasonably find that the uniforms they had to wear as valets

for FCPS constitute “materials” under § 203(s)(1)(A) of the FLSA. The labels on

the uniforms, which reflect foreign manufacture, similarly create a jury issue as to




                                         13
               Case: 16-16814       Date Filed: 06/29/2018       Page: 14 of 18


whether the uniforms moved in international or interstate commerce under

§ 203(s)(1)(A)(ii). 2

       We reverse the district court’s grant of summary judgment in favor of FCPS

and remand for further proceedings consistent with our opinion.

       AFFIRMED IN PART, REVERSED IN PART, and REMANDED.




2
  Given these rulings, we need not reach the other issues presented, such as whether there is
evidence that other items used by the plaintiffs in their work as valets were “materials” or moved
in international or interstate commerce.



                                               14
             Case: 16-16814     Date Filed: 06/29/2018   Page: 15 of 18


DUFFEY, District Judge, concurring in part and dissenting in part.

      I concur with the majority’s conclusion that the trial court ruled correctly

that the vehicles parked by the plaintiffs are “goods” subject to the ultimate

consumer exception, and not “materials” under the FLSA. Recent Eleventh Circuit

precedent dictates this result. Rodriguez, 858 F.3d at 1370.

             I do not agree with the majority’s interpretation of the term

“materials” under the FLSA, or its ultimate conclusion that “the evidence the

plaintiffs presented sufficed to allow a jury to conclude that uniforms used by

FCPS’ employees were ‘materials’ within the meaning of § 203(s)(1)(A)(i).” Maj.

Op. at 3-4. Circuit precedent does not support that uniforms in the context of this

case are “materials.”

             In Polycarpe, the Eleventh Circuit stated that “whether an item counts

as ‘materials’ depends on whether the item is serving as a material in context.”

Polycarpe, 616 F.3d at 1226. We said, “to count as ‘materials,’ an item must fall

within the word’s ordinary meaning within the FLSA handling-clause context: as

tools or other articles necessary for doing or making something.” Id.; see also

Rodriguez, 858 F.3d at 1370-71 (“Cases relying on Polycarpe have generally

recognized that tools purchased by the employer and used by the employees to

perform services are ‘materials.’”). The Polycarpe court, in creating this

context-focused necessity test, sought to ensure that only items “necessary for



                                          15
              Case: 16-16814       Date Filed: 06/29/2018      Page: 16 of 18


doing [(service)] or making [(manufacturing)] something” are the focus of the

handling clause analysis. That is, if an item is necessary to perform the service or

manufacture the good, its origin is relevant. If the item is merely useful in, or

incidental to, performing the service or manufacturing the good, its origin is not

germane to the handling clause analysis.

       Second, for an item to count as a “material,” it must have a “significant

connection with the employer’s commercial activity.” Id.

       The majority relies on the language in a Senate Report to advocate for a new

standard to allow items used in a business to determine if the FLSA applies under

the Polycarpe two-part test. Maj. Op. at 9-10. Specifically, the majority relies on

language in S. Rep. 93-690 to state that use alone is sufficient to meet the first part

of the Polycarpe test for “material.” That is, even an unnecessary item, if not

locally produced, can constitute a “material” if the item was useful to the provision

of a service. Reliance on legislative history and agency interpretation,1 however, is


1
      The majority opinion relies on the following guidance set forth in a January 22, 1997,
Department of Labor (“DOL”) opinion letter:

       Under the enterprise provisions of the FLSA[,] an employer does not have to have
       employees ‘engaged in commerce’ directly provided that the enterprise ‘has
       employees handling, selling, or otherwise working on goods or materials that
       have been moved in or produced for commerce by any person. This literally
       means that any products, supplies, or equipment used by employees of the
       enterprise that were produced or shipped from outside the State (even though
       purchased by the enterprise from suppliers within the State) would cause the
       employees to be covered. For example, the coffee served, cleaning supplies



                                             16
               Case: 16-16814        Date Filed: 06/29/2018       Page: 17 of 18


not necessary to understand or apply the Polycarpe test, and reliance upon it here

leads to the wrong result reached by the majority. Polycarpe, in the section of the

opinion upon which the majority relies, simply states that items such as soap,

which are fundamental to the operation of a business that launders clothing, are

“materials” for purposes of the handling clause. Polycarpe does not suggest that

items such as uniforms, which are not necessary to the business of valet parking

(which the majority admits), are “materials.” The majority’s relaxed Polycarpe

test would make virtually every business that uses items not locally made subject

to the FLSA, or at least a question for a jury to decide. This approach obscures the

clarity of the Polycarpe test and does not align with our precedent.


       utilized, cooking equipment (ranges fryers, grills) operated, etc., that have been
       produced outside of or shipped by any person from outside the State, would
       trigger this provision.

See Op. Letter, Fair Labor Standards Act (Dep’t of Labor Jan. 22, 1997), 1997 WL 958726. But
“when deference is applied to [] questions of statutory interpretation, such as an agency’s
interpretation of the statutory provisions that concern the scope of its own authority, it is []
troubling.” Pereira v. Sessions, No. 17-459, 2018 WL 3058276, at *14 (U.S. June 21, 2018). As
Justice Kennedy stated recently in Pereira, “it seems necessary and appropriate to reconsider . . .
the premises that underlie Chevron and how courts have implemented that decision.” Id. “The
proper rules for interpreting statutes and determining agency jurisdiction and substantive agency
powers should accord with constitutional separation-of-powers principles and the function and
province of the Judiciary.” Id.
        Even though Polycarpe also cited the DOL opinion letter, it did so only for the limited
reason to support the definition of “handling” as to “have or cause to pass through one’s hands in
commercial transactions” or “to trade in: engage in the buying, selling, or distributing of (a
commodity)” or “[t]o have in hand or pass through one’s hands in the way of business; to trade
or deal in; to buy and sell.” 616 F.3d at 1226. What is obvious in this case is that, for the
purpose of the FLSA, FCPS is in the business of parking cars. It does not engage in the selling,
buying, or distributing of uniforms and it does not handle them. Simply put, the wearing of
uniforms is not a necessary part of the valet parking business.



                                                17
             Case: 16-16814      Date Filed: 06/29/2018    Page: 18 of 18


      In applying the Polycarpe two-part test, I do not believe any reasonable juror

would find that FCPS’ employees’ uniforms were (i) “necessary” for FCPS’

business or (ii) “significantly connected to [FCPS’] commercial activity.” The

necessity of a uniform in performing a valet parking service is unlike the necessity

of a launderer’s soap to clean a customer’s clothing, a security guard’s use of a

handgun to protect a premise, or a landscaper’s use of his truck to transport

heavy-duty equipment to his clients’ properties—all of which are essential to the

operation of the business in question. See, e.g., Dixon, 2011 WL 2182349, at *6

(concluding that handguns are “necessary” to the job of security guard); Polycarpe

v. E & S Landscaping Service, Inc., 821 F. Supp. 1302, 1307 (S.D. Fla. 2011);

Polycarpe, 616 F.3d at 1225.

      The majority’s relaxed “materials” test erodes the disciplined two-part test

announced in Polycarpe. Under the Polycarpe test, and assuming the

determination of whether an item such as a uniform is a question of fact for the

jury to decide, I find that a valet “uniform” is not, in this context and on the record

here, a tool or article necessary to the valet business, and a reasonable juror would

not find otherwise.

      For these reasons, I would affirm the trial court.




                                          18